Mr. Chiee Justice Del Toro
delivered the opinion of the court.
The People of Porto Rico, by its district attorney, charged the defendant Julio Liceaga with the commission of attempted burglary in the first degree, in that “on or about November 11, 1926, in the municipality of San Juan, .... illegally, wilfully and maliciously, with intent to commit theft, he, attempted during the night to break into the business establishment of Francisco J. Rodriguez.”
Tbe information was filed on November 12, 1926, or the day following the commission of the crime. On the same day, November 12, 1926, the accused was arraigned in open court and, according to the record, he—
“stated that he pleaded guilty of tbe offense charged and asked that judgment be entered against him then and there.”
Thereupon, according to the record, —
“considering the confession of the defendant, in open court, the court renders judgment declaring the defendant guilty of attempted *404burglary in tbe first degree and at the request of the defendant himself renders judgment sentencing him to seven years at hard labor in the penitentiary. ’ ’
On November 15, 1926, a writing was filed signed by tli'e defendant himself appealing from the judgment to this Supreme Court. On the second of the following’ month of December the transcript was filed containing four pages. On December 15 the defendant filed a writing in the shape of a brief, establishing the following as grounds for the appeal:
“First. That at the instance of the district attorney I pleaded guilty in the district court with the understanding that I should receive the minimum penalty.
“Second. That in view of my condition of insolvency I accepted the proposition.
“Third. That it is customary for courts to impose the minimum penalty on a plea of guilty, which avoids expense to The People of Porto Rico. And for the reasons already set forth and believing the penalty of ‘seven years’ to be excessive, I appeal to the Supreme Court to reverse the judgment in all its parts.”
On December 20, 1926, the appeal was heard without appearance by the appellant, and the case was thus finally submitted.
In the case of People v. Laureano, 34 P.R.R. 203, the following rule was established:
“When an information charges a simple offense unaccompanied by any allegation tending to show that it was aggravated the imposition of the maximum penalty is not justified if the defendant pleads guilty and no evidence is examined.”
Burglary in the first degree is punishable, according to section 410 of the Penal Code, by imprisonment in the penitentiary for from one to fifteen years. And according to subdivision 1 of section 50 of the .same Code, an attempt to commit that crime shall be punished “by imprisonment in the penitentiary not exceeding one-half the longest term prescribed upon a conviction of the offense so attempted.”
Therefore, the maximum of the penalty in the present case *405is seven yeaxs and six months in the penitentiary. The judge sentenced him to seven years, practically the limit of the penalty. Can it stand?
The information reveals only an ordinary attempt. No aggravating circumstance against the defendant is alleged and he pleaded guilty. If there were aggravating circumstances the prosecution could have submitted them to the court, but did not. Perhaps the court knew of such circumstances, but no action should be taken dehors the record. The defendant had a right to intervene in the investigation and to be heard in his. own defense. The rule established in the Laureano Case, supra, is therefore applicable, and if applied we are bound to modify the judgment by reducing the penalty.
That rule is not opposed to the principle of the discretion allowed the judges in the imposition of penalties within the limits set by the law. Such discretion exists, but it is not arbitrary. The legislators set a minimum and a maximum because they knew that the same criminal act may be committed under circumstances that might mitigate or aggravate the liability of its author. In the absence of such circumstances sane wisdom leads us to hold that a middle course would be just and proper.
Moreover, the confession of the defendant is in itself a favorable fact that should be considered in fixing the penalty. A defendant who pleads guilty accepts the full responsibility of his acts and this acceptance always uplifts and dignifies human personality. There is a marked difference between the guilty person who without obstructing the administration of justice acknowledges his fault or offense, obeys the law and pays the penalty, and the one who uses all the technical resources and takes advantage of all imaginable circumstances and very often does not hesitate to commit new crimes such as false evidence, bribes and the influencing of judges and juries, in order to elude compliance with the law and escape punishment.
*406Ií it were argued that use might he made systematically of confession to avoid in all cases, no matter how serious, the imposition of the maximum penalty, it is sufficient to remember that after a plea of guilty the prosecution has an opportunity to show the existence of circumstances requiring in justice the imposition of such maximum. See the decision of this court in People v. Medina, ante, page 214.
For the foregoing reasons the penalty is reduced to three years and as so modified the judgment is affirmed.
Mr. Justice Wolf and'Mr. Justice Aldrey dissented.